Citation Nr: 1451016	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-14 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an visual disability, to include myopia.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1992. 

This matter comes before the Board of Appeals for Veterans Claims (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Detroit, Michigan. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2014.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the May 2014 hearing, the Veteran asserted that his visual disability and his tinnitus are due to his combat service.  The Veteran asserts that he was in areas with IEDs and other extreme noise.  The Veteran also asserts that he suffered a head injury while in service, which resulted in two days of bed rest.  The Veteran submitted articles noting a relationship between head trauma and visual changes.  Therefore a VA examination is necessary to determine if the Veteran has a visual disability that is causally related to service.  Additionally, the Veteran stated that he experiences symptoms of tinnitus several days out of the week, which indicates a worsening from the time of his prior VA examination.  The examiner's negative nexus opinion provided in February 2009 appears to be based in part on the Veteran's description of his symptoms at the time.  As the symptoms have changed, a new VA examination is necessary regarding his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant outstanding treatment records not already of record.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA audiological examination to determine the presence and etiology of tinnitus.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

a.)  Is it at least as likely as not that the Veteran's tinnitus is causally or etiologically related to service, to include the Veteran's exposure to noise during combat?  

b.)  The examiner should also address the Veteran's lay statements regarding a head injury and determine whether it is at least as likely as not that the Veteran's tinnitus is causally or etiologically related to any such head injury. 

3.  Schedule the Veteran for a VA eye examination to determine the presence and etiology of any disability affecting his vision.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should then address the following:

Is it at least as likely as not that any visual disability is causally or etiologically related to service?  The examiner should address the Veteran's lay statements regarding a head injury during service. 

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if the benefits sought on appeal may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



